
	
		III
		110th CONGRESS
		1st Session
		S. RES. 229
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2007
			Mr. Nelson of Florida
			 (for himself and Mr. Martinez) submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Willliam Clifton
		  France.
	
	
		Whereas William Clifton France, NASCAR patriarch and
			 visionary, was born on April 4, 1933, in Washington, DC;
		Whereas Mr. France grew up in the formative years of stock
			 car racing, living and learning every detail of the sport from his own
			 experiences and those of his father, William Henry Getty France, known as
			 Big Bill because of his 6-foot-5 stature, who was the founder
			 and first president of NASCAR;
		Whereas, in 1972, William Clifton France replaced his
			 father and became the second president of the world’s largest auto-racing
			 sanctioning body;
		Whereas, during the 28-year tenure of Mr. France as
			 president, and later chairman and chief executive officer, of NASCAR, NASCAR
			 grew from a sport with regional appeal to draw more than 75,000,000 fans yearly
			 and become the second-most popular sport on television in the United
			 States;
		Whereas Mr. France worked in every role in stock car
			 racing, from flagging events to scoring, promoting, serving as a steward, and
			 even racing a few times in the 1950s;
		Whereas, before being named president of NASCAR, Mr.
			 France served for 6 years as vice president of the organization;
		Whereas, in addition to his NASCAR duties, Mr. France
			 served as chairman of the board of International Speedway Corporation, which
			 oversees Daytona International Speedway, Darlington Raceway, Talladega
			 Superspeedway, and other racing facilities around the country, and served as a
			 director of the National Motorsports Council of ACCUS–FIA; and
		Whereas Mr. France was a visionary and served the
			 motorsports industry with great distinction: Now, therefore, be it
		
	
		That the Senate extends its
			 condolences to Mrs. Betty Jane France, Lesa France Kennedy, Brian France, and
			 the entire France Family.
		
